In re St. Angelo, Rodney; Act One Co.;— Defendant(s); applying for writ of certiorari and/or review, mandamus, supervisory and/or review; Parish of St. Bernard, 34th Judicial District Court, Div. “B”, No. 77-349; to the Court of Appeal, Fourth Circuit, No. 97CA-0328.
Granted. Judgment of the trial court is reversed and set aside for the reasons assigned in the dissenting opinion of Judge Byrnes. Summary judgment is granted in favor of relators dismissing plaintiffs’ suit against them with prejudice. Case remanded to the trial court for farther proceedings.
LEMMON, J., would grant and docket.
TRAYLOR, J., not on panel.